The Honorable Paul B. Benham, Jr. Senator, 30th District P. O. Drawer 477 Marianna, AR 72360
Dear Senator Benham:
This is in response to your request for an opinion concerning the following question:
   Does a person who was appointed county land surveyor on February 3, 1986, who is not registered by the Arkansas State Board of Registration for Professional Engineers and Land Surveyors, authorized to continue serving past January 1, 1987, under the provisions of Article 19 Section 5 of the Constitution of the State of Arkansas?
Under the facts which you have described in your letter, an individual was appointed by the Governor of the State of Arkansas on February 3, 1986, as the County Land Surveyor for Lee County, Arkansas.  Act 549 of 1985 provides in pertinent part that
Effective January 1, 1987, no person shall be eligible to seek or hold the office of county surveyor unless such person is registered as a land surveyor by the State Board of Registration for Professional Engineers and Land Surveyors.
It is undisputed that the individual involved is not registered as a land surveyor by the State Board.  The Act also provided that any person who held office as a county surveyor since January 1, 1983, or who was presently holding office as a county surveyor would be registered as a land surveyor. For purposes of operation of the aforementioned language, the effective date of Act 549 of 1985 was June 28, 1985.
Article 19 Section 5 of the Constitution of the State of Arkansas provides that "all officers shall continue in office after the expiration of their official terms until their successors are elected and qualified."  The individual described in your letter did not qualify for the registration attendant those individuals who were land surveyors on the effective date of the Act or who had been land surveyors since 1983.  Since the individual was not qualified on the effective date of Act 549 of 1985 it would appear that he would not be entitled to continue in office under the constitutional provision which provides for the holding over of officers.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.